2022 IL App (1st) 200746-U

                                                                                   FIRST DISTRICT,
                                                                                   FIRST DIVISION
                                                                                   June 13, 2022

                                                No. 1-20-0746

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     ______________________________________________________________________________

      THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                                )     Circuit Court of
            Plaintiff-Appellant,                )     Cook County
                                                )
      v.                                        )     No. 06 CR 25831
                                                )
      IVIVA PAIGE,                              )     Honorable
                                                )     Alfredo Maldonado,
            Defendant-Appellee.                 )     Judge Presiding.
     ______________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Justice Pucinski concurred in the judgment.
            Presiding Justice Hyman dissented.

                                                   ORDER

¶1          Held: Circuit court order granting the defendant’s petition for postconviction relief
                  following a third-stage evidentiary hearing reversed where the defendant’s claim
                  that her trial counsel rendered ineffective assistance by depriving her of her
                  constitutional right to testify is positively rebutted by the record.

¶2          After a bench trial, the circuit court found defendant, Iviva Paige, guilty of first-degree

     murder and sentenced her to 23 years in prison. We affirmed her conviction and sentence on direct

     appeal. People v. Paige, No. 1-08-2102 (2010) (unpublished order under Illinois Supreme Court

     Rule 23). Defendant later filed a post-conviction petition. Appointed counsel filed a supplemental

     petition alleging defendant’s trial counsel was ineffective for depriving her of her right to testify.
     No. 1-20-0746

     After a third stage evidentiary hearing, the circuit court found for defendant, vacating her

     conviction and ordering a new trial.

¶3          On appeal, the State argues that defendant’s petition should have been denied because she

     did not provide evidence of making a contemporaneous assertion of her right to testify at trial. The

     State insists on this outcome for two reasons: (i) defendant did not make an on-the-record statement

     indicating her desire to testify, (ii) she appeared to understand the circuit court’s admonishments

     and responded that she did not want to testify. We agree and, accordingly, reverse the circuit

     court’s judgment.

¶4                                           BACKGROUND

¶5          Our review concerns defendant’s post-conviction petition alleging ineffective assistance of

     counsel based on a deprivation of her right to testify, where on direct appeal we upheld her

     conviction. Understanding that claim requires a review of the facts of the underlying crime.

¶6          In the late hours of October 11, 2006, two groups traveling separately and independently

     twice found themselves at the same Chicago dance clubs. One group comprised defendant, her

     sister Claretha Paige, her sister Kesha Paige, and a friend Leslie Wesley. The second group

     comprised defendant’s ex-boyfriend Devon Heath, his then-girlfriend Roshanda Wallace, and the

     victim Katrina Adams.

¶7          Defendant, Claretha, Kesha, and Leslie visited Carolyn’s, a dance club. Sometime later

     that evening, Heath, Adams, and Roshanda arrived at Carolyn’s. At this time, an order of protection

     prohibited Heath from having contact with defendant. When Heath and defendant noticed each

     other, an argument ensued, and defendant grabbed Heath’s ear and knocked out his earring.

¶8          Defendant and her group then left Carolyn’s and went to another club, Vanity’s. Before

     getting out of the car, defendant expressed fear of running into Heath again and feared he might

     follow her to Vanity’s and start a fight. Defendant asked if Claretha had anything “for protection”


                                                    -2-
       No. 1-20-0746

       and then grabbed a “steak knife” out of the car’s console. Defendant wrapped the knife in a bow

       and placed it in her purse. Claretha and Leslie told defendant not to take the knife into the club.

       Defendant put the knife in her purse and entered the club.

¶9            Vanity’s contained two floors: the main bar on the first floor and a dance floor with a

       smaller bar on the second floor. Between 15 minutes to an hour later, Heath and his group arrived

       at the club and went upstairs. When Leslie saw Heath enter the club, she asked defendant whether

       she wanted to leave, to which defendant responded, “I’m cool, I’m fine.” While Claretha and Leslie

       remained downstairs, defendant and Kesha went upstairs to the second floor.

¶ 10          On the crowded dance floor, somebody struck Heath while he was dancing with Roshanda,

       though he could not tell who. Roshanda testified to seeing defendant “smack” a friend named

       Chris. Then, a fight erupted between multiple people, including Kesha and Heath. Someone called

       for security, who removed Heath from Vanity’s. Security personnel also had to break up a fight

       between defendant and Katrina during which the two women threw punches and pulled each

       other’s hair. On direct appeal, this Court found that the trial evidence established that defendant

       instigated the fight. Security personnel removed Katrina and some others in her party first, holding

       defendant upstairs “until the front cleared.” One of the security guards, Paulette Brady, kept

       defendant in a headlock until she calmed down.

¶ 11          After being removed, Roshanda took some mace from Katrina and remained in the

       immediate area outside of Vanity’s. Another fight began when security later escorted defendant,

       Claretha, and Leslie outside. Our order on direct appeal described the fight between defendant and

       Katrina as “mutual combat.” Claretha and Leslie testified that someone sprayed mace within

       seconds of leaving Vanity’s, while Roshanda testified that she sprayed the mace when defendant’s

       sisters ran at her. The mace dispersed the crowd that had begun to gather, though defendant and

       Katrina continued to fight. They moved from the sidewalk into the street, trading punches.


                                                      -3-
       No. 1-20-0746

       Defendant pushed Katrina onto the hood of a Lexus and continued to strike her. George Seals, who

       was in his vehicle, saw defendant appear to punch Katrina but observed blood “spurt out” from

       Katrina after the punch. Merlin Durham, another security guard, saw defendant punch Katrina with

       a knife in her hand. Brady thought she saw someone give defendant the knife after the mace had

       been sprayed but could not identify the individual. Brady testified that she saw defendant stab

       Katrina repeatedly. When defendant and Katrina got off the hood of the car, bystanders could see

       blood coming from Katrina. No one saw Katrina with a weapon. Paramedics and police were

       called, and Katrina subsequently died as a result of stab wounds to the chest.

¶ 12          Defendant gathered Claretha and Leslie and drove to a store for water to rinse mace out of

       Claretha’s eyes. When they passed the location of the fight, defendant told Claretha, “I got that

       bitch.” Defendant scolded Leslie for not helping her defend herself. Defendant tossed the knife out

       of the car as they continued, not knowing police were following.

¶ 13          Officer John Haleas stopped defendant for driving erratically and arrested her for driving

       on a suspended license. When he heard about the fight at Vanity’s and realized defendant matched

       the description, Haleas asked defendant what had happened. Defendant responded that she

       “stabbed that bitch” and that she “was defending [herself].” The State charged defendant with first

       degree murder for killing Katrina Adams.

¶ 14          Trial counsel asserted the affirmative defenses of self-defense and mutual combat. At the

       close of the State’s case, defense counsel moved for a directed finding on the basis the State had

       failed to prove the intent required for first degree murder. The court denied the motion and

       admonished defendant about her right to testify:

              THE COURT:             Ms. Paige, you have a constitutional right to testify in this
                                     case. You also have a constitutional right not to testify in this
                                     case. You are the only person that can make that decision.
                                     After listening to the testimony in this case and discussing



                                                       -4-
       No. 1-20-0746

                                      this matter with your attorney is it your desire to testify or
                                      not testify in this case?

              DEFENDANT:               No.

              THE COURT:              Okay, when you say no, does that mean that you don’t want
                                      to testify?

              DEFENDANT:              I don’t want to testify.

              THE COURT:              Okay. Based upon my observations of Ms. Paige over the
                                      pendency of this matter and the response to this question that
                                      I just asked her, I find that this decision has been made
                                      knowingly and voluntarily.

       The defense then rested.

¶ 15          The court found defendant guilty, citing insufficient provocation to support defendant’s

       self-defense claim. On direct appeal, this court affirmed her conviction and sentencing, finding

       defendant’s conduct was not a “proportionate response” to Katrina’s conduct.

¶ 16                                     Post-Conviction Proceedings

¶ 17          Defendant filed her initial pro-se post-conviction petition in 2011, raising several claims.

       The court-appointed counsel filed a supplemental petition in March 2018. The supplemental

       petition added a claim that defendant “did not knowingly and intelligently waive her right to testify

       and was deprived of effective assistance of trial counsel and right to a fair trial under the Fifth,

       Sixth and Fourteenth Amendments of the United States Constitution and Article 1, Sections 2 and

       8 of the Illinois Constitution because trial counsel failed to inform defendant that she had a

       fundamental right to testify, regardless of counsel’s advice.” The State argued for dismissing all

       claims except the right to testify, which the circuit court granted.

¶ 18          The right to testify claim went to a third-stage evidentiary hearing. During the hearing,

       defendant testified that, throughout her murder trial, trial counsel never visited her at Cook County

       Jail. She first spoke with him in the bullpen before her first court appearance. After that, defendant

                                                        -5-
       No. 1-20-0746

       and her counsel primarily talked by phone. During those conversations, defendant would suggest

       areas of inquiry, evidence that might be useful, or witnesses whom counsel could interview. She

       would “throw things out.” According to defendant, their in-person conversations were essentially

       short discussions about the next court date.

¶ 19          Defendant testified that she and trial counsel rarely discussed, and never discussed in detail,

       her right to testify and the decision to testify. They only spoke about her case in person once: the

       first time they spoke. Counsel initially told defendant she would be testifying. But, when the trial

       began, her counsel changed his mind. He told defendant that it “wasn’t a good idea.” Directly

       before the trial judge admonished her on her right to testify, trial counsel told her to “say no” to

       the judge’s questions. Defendant never brought up her desire to testify to the trial judge because

       she was “going off what [her] lawyer told [her],” and she did not know that she either could or

       should say otherwise.

¶ 20          If she had testified at trial, defendant would have said that Heath initiated the confrontation

       at Carolyn’s. Instead, out of fear of Heath following them, she asked Claretha for something to

       protect herself. She went upstairs at Vanity’s to dance, and a fight between Kesha and Heath began

       later. Security held defendant upstairs for about an hour before escorting her out. On leaving,

       Katrina immediately sprayed her with mace. Defendant then turned to go back into Vanity’s, the

       most immediate safety from the mace. Since club security had locked the doors, defendant believed

       she had no option other than to defend herself by fighting with Katrina, the person who had just

       attacked her. After the fight moved into the street, defendant saw Roshanda drive up and hand

       Katrina a knife. That’s when defendant grabbed her knife and “came up swinging.”

¶ 21          On cross-examination, defendant testified that leading up to and during the trial, she would

       talk on the phone with trial counsel two to three times a week, but he would promise to “try” to

       visit her soon. Defendant acknowledged not remembering whether she had told the police about


                                                       -6-
       No. 1-20-0746

       seeing Roshanda hand a knife to Katrina. She also acknowledged understanding that the trial judge

       explained that she had a constitutional right to testify and had asked whether she wanted to testify.

       But defendant reiterated that she had said no because her counsel had instructed her to say no, and

       she did not know she should have said that he told her to answer that way.

¶ 22           Trial counsel testified he had practiced criminal defense for 43 years. He discussed the

       issue of defendant testifying with her “numerous times prior to the case going to trial.” He told

       defendant that she had the right to call witnesses, call herself as a witness, and present her point of

       view. When asked if he ever changed his mind about her testifying, he said: “No. All I do with

       clients basically is tell them they have the right to testify, they’ve sat through the evidence,

       evaluated the evidence, and if they want to testify, they can testify. If they don’t want to, they

       can’t. I don’t tell them whether to testify or not to testify.”

¶ 23           Trial counsel did not recall if he visited defendant at the jail. He did recall speaking to her

       about the trial judge asking if she wanted to testify while the State was in the middle of arguing

       against a directed finding. Trial counsel did not testify to any other conversations on the subject.

       And he denied telling defendant to tell the judge she did not want to testify.

¶ 24           On cross-examination, trial counsel admitted that he had not discussed anything

       substantive with defendant over the phone. He also acknowledged that he never gave his opinion

       on whether defendant should testify and never gave defendant sample questions or an

       understanding of what to expect if she did testify.

¶ 25           Defendant’s appointed counsel argued that trial counsel’s (i) failure to prepare defendant

       for trial, (ii) failure to visit her in jail, and (iii) failure to call her as a witness after raising a claim

       of self-defense met both prongs of ineffective assistance of counsel under Strickland v.

       Washington, 466 U.S. 668 (1984). The State argued that Illinois law imposed a strict




                                                           -7-
       No. 1-20-0746

       “contemporaneous assertion” requirement for the right to testify claims in post-conviction

       proceedings.

¶ 26          The circuit court found ineffective assistance of counsel, reasoning that trial counsel’s

       testimony largely corroborated defendant’s testimony. In addressing the State’s argument, the

       court found that Illinois’s contemporaneous assertion requirement was not a rigid rule, and

       counsel’s lack of preparation deprived defendant of the opportunity to “make a knowing decision”

       on her right to testify. After finding both prongs of Strickland met, the court ordered a new trial.

       The State now appeals.

¶ 27                                              ANALYSIS

¶ 28          On appeal, the State argues that the circuit court erred in granting post-conviction relief for

       two primary reasons. First, People v. Knapp, 2020 IL 124992, controls and defendant never made

       the “contemporaneous assertion” of her right to testify that Knapp requires. Secondly, defendant’s

       decision to tell the circuit court “I don’t want to testify” demonstrates a knowing waiver.

¶ 29          In response, defendant argues that her waiver of the right to testify could not be knowing,

       intelligent, or voluntary because her attorney failed to meaningfully advise her of the ramifications

       of such a decision.

¶ 30          The Post-Conviction Hearing Act, 725 ILCS 5/122-1 et seq, provides a method by which

       defendants can challenge their conviction as having been based in whole or in part on a substantial

       denial of rights under the U.S. Constitution, the Illinois Constitution, or both. This method is

       considered a collateral attack on the judgment. People v. Edwards, 2012 IL 111711, ¶ 21.

¶ 31          The Act divides proceedings into three stages. At the first stage, a petition will be promptly

       docketed for second stage proceedings when neither “frivolous” nor “patently without merit” when

       taking the allegations as true. 725 ILCS 5/122-2.1(a)(2). At the second stage, the State may file

       either a motion to dismiss or an answer. 725 ILCS 5/122-4; 725 ILCS 5/122-5. Here, the State


                                                       -8-
       No. 1-20-0746

       chose to file a motion to dismiss all claims raised except the right to testify. Unless dismissed, the

       claims advance to a “third-stage” evidentiary hearing. 725 ILCS 5/122-6; People v. Domagala,

       2013 IL 113688, ¶34. At the third stage, the defendant bears the burden by a preponderance of the

       evidence of making a “substantial showing” supporting his or her claim. People v. Coleman, 2013

       IL 113307, ¶ 92.

¶ 32          On review from the third stage, we only reverse findings of fact when manifestly erroneous.

       People v. Tyler, 2015 IL App (1st) 123470, ¶ 152. We review de novo pure questions of law,

       including the ultimate decision of whether the facts showed ineffective assistance and warranted

       post-conviction relief. People v. English, 2013 IL 112890, ¶24; People v. Velasco, 2018 IL App

       (1st) 161683, ¶137.

¶ 33          Here, the circuit court heard testimonial evidence from defendant and her trial counsel at

       the third stage evidentiary hearing. Accordingly, its judgement will not be disturbed unless it is

       manifestly erroneous.

¶ 34          On review, the only issue before this court is whether the circuit court erred in finding that

       defendant established by the preponderance of the evidence that trial counsel rendered ineffective

       assistance by depriving her of her constitutional right to testify. To prevail on a claim of ineffective

       assistance of trial counsel, a defendant must satisfy the two-prong test set forth in Strickland v.

       Washington, 466 U.S. 668 (1984), and establish both that counsel’s performance fell below an

       objective standard of reasonableness and that counsel’s deficient performance prejudiced

       defendant. Id. at 686-89.

¶ 35          Every criminal defendant has the fundamental constitutional right to decide whether to

       testify at trial. Knapp, 2020 IL 124992, ¶ 46; People v. Madej, 177 Ill. 2d 116, 145-46 (1997).

       Although an attorney may advise his or her client on the potential consequences of testifying, the

       ultimate decision whether to exercise that right belongs only to the defendant, (Knapp, 2020 IL


                                                        -9-
       No. 1-20-0746

       124992, ¶ 46; People v. Youngblood, 389 Ill. App. 3d 209, 217 (2009)), and only the defendant

       may waive the right to testify (Madej, 177 Ill. 2d at 146). Generally, an attorney’s performance

       will not be found ineffective simply because counsel advised the defendant not to testify; rather,

       counsel will only be found to be ineffective where the “evidence suggests that counsel refused to

       allow the defendant to testify.” (Emphasis added.) Youngblood, 389 Ill. App. 3d at 217.

¶ 36          We find that the circuit court erred in granting defendant’s petition because her ineffective

       assistance claim is positively rebutted by the record. The State argues, and we agree, that the

       supreme court’s decision in Knapp controls the outcome of this case.

¶ 37          In Knapp, the defendant claimed in his postconviction petition that he unknowingly and

       involuntarily waived his right to testify due to trial counsel’s ineffective assistance. Knapp, 2020

       IL 124992, ¶ 33. At trial, after the circuit court admonished the defendant of his right to testify,

       the defendant advised the court that he understood the decision to testify was his and his alone. Id.

       ¶ 26. The circuit court ultimately dismissed the petition at the first stage, the appellate court

       affirmed, and the supreme court affirmed the appellate court’s judgment. Id. ¶¶ 2, 35. The supreme

       court explained that, because the circuit court informed the defendant that he had a right to testify,

       and the defendant affirmed that he did not want to testify at trial after counsel’s allegedly deficient

       conduct, the record positively rebutted the defendant’s ineffective assistance claim and it was

       therefore subject to summary dismissal. Id. ¶¶ 51-54, 58.

¶ 38          In doing so, the supreme court reiterated the principle that “[t]o preserve the right to testify,

       a criminal defendant is required to make a ‘contemporaneous assertion’ of that right.” Id. ¶ 46

       (citing People v. Enis, 194 Ill. 2d 361, 399 (2000), People v. Smith, 176 Ill. 2d 217, 236 (1997),

       People v. Thompkins, 161 Ill. 2d 148, 177-78 (1994), and People v. Brown, 54 Ill. 2d 21, 24

       (1973)). The court further explained, “petitioner’s responses during the trial court’s

       admonishments unequivocally rebut his allegations that his decision not to testify was involuntary


                                                       - 10 -
       No. 1-20-0746

       or based on allegedly erroneous advice from counsel.” Id. ¶ 54. Thus, even where the general

       threshold to survive first-stage review was low and the defendant was only required to state the

       “gist” of a constitutional claim, the failure to contemporaneously assert his right to testify doomed

       the defendant’s ineffective assistance claim. Id. ¶ 35; People v. Hodges, 234 Ill. 2d 1, 9 (2009).

¶ 39          In this case, defendant claims that she did not make a knowing and voluntary waiver of her

       right to testify because her counsel did not inform her that she had a fundamental right to testify.

       We note, however, that defendant was admonished in open court about her right to testify.

       Specifically, the circuit court explained that defendant had a constitutional right to testify or not

       testify, and that she was the only person that could make that decision. The circuit court then

       inquired whether defendant chose to testify “[a]fter listening to the testimony in this case and

       discussing this matter with your attorney.” Defendant responded simply, “No.” The circuit court

       inquired further, and defendant unequivocally stated, “I don’t want to testify.” Thus, as in Knapp,

       defendant’s responses in open court rebut her claim that she involuntarily waived her right to

       testify. It follows that defendant’s claim is positively rebutted by the record and that the circuit

       court erred in granting defendant’s postconviction petition.

¶ 40          The testimony of defendant and her trial counsel at the third-stage evidentiary hearing does

       not undermine this finding. Defendant and counsel agreed that they discussed the possibility of

       defendant testifying before trial began. While defendant claimed that she wanted to testify, she

       admitted that she never expressed this desire to her counsel at any point before or during the trial,

       despite talking on the telephone two to three times per week. Defendant further admitted that she

       understood the trial judge’s admonishments about the right to testify and answered the court’s

       questions of whether she wished to testify. There is simply nothing in the record to indicate that

       defendant ever expressed a desire to testify or made a contemporaneous assertion of her right to

       do so. Defendant did not express any confusion about her rights or hesitancy in waiving her right


                                                      - 11 -
       No. 1-20-0746

       to testify. See People v. Smith, 2021 IL App (1st) 180550-U, ¶ 43 (cited as persuasive authority

       pursuant to Illinois Supreme Court Rule 23(e)). Instead, defendant’s straightforward answer to the

       circuit court’s admonishments, “I don’t want to testify,” positively rebuts the ineffective assistance

       allegation.

¶ 41           The circuit court’s specific admonishments prior to defendant waiving her right to testify

       distinguish this case from the direct appeal in People v. Whiting, 365 Ill. App. 3d 402 (2006),

       which the circuit court relied upon in granting defendant’s posttrial petition in this case. In Whiting,

       the reviewing court noted that the evidence was “uncontroverted” and found “there is nothing in

       the record indicating the trial court either admonished defendant about her right to testify or

       inquired if she knowingly and voluntarily waived her right to testify on her own behalf regardless

       of any advice given to her by her counsel.” Id. at 403. In this case, the circuit court indisputably

       admonished defendant about this right and twice inquired whether she wished to testify.

¶ 42            The decision to testify belonged to defendant alone and the circuit court admonished

       defendant as such. Defendant’s claim of ineffective assistance based on a deprivation of her right

       to testify is positively rebutted by the record where defendant failed to contemporaneously assert

       that right and, instead, unequivocally stated, “I do not wish to testify.”

¶ 43                                             CONCLUSION

¶ 44           Based on the foregoing, the judgment of the post-conviction hearing court granting a new

       trial is reversed.

¶ 45           Reversed.

¶ 46           PRESIDING JUSTICE HYMAN, dissenting:

¶ 47           The majority’s conclusion rests on material oversimplifications of the record and the law.

       On the record, the majority’s analysis ignores Paige’s evidentiary hearing testimony that her

       counsel failed to advise her about her right to testify; he went further and obstructed the


                                                        - 12 -
       No. 1-20-0746

       effectiveness of the trial court’s admonishments by feeding her his preferred answer. On the law,

       the contemporaneous assertion requirement described in People v. Knapp, 2020 IL 124992

       (expounding “contemporaneous assertion” rule) is not absolute. A careful reading of Knapp

       reveals that the Supreme Court kept open the possibility that counsel’s interference with the trial

       court’s admonishments may be severe enough for the admonishments to become meaningless. As

       such, the trial court did not manifestly err in granting a new trial on these facts.

¶ 48          The State’s extreme position now has been adopted by the majority—that the

       contemporaneous assertion rule bars claims of ineffective assistance of counsel even where

       counsel provided concededly deficient advice which had a weighty impact on the outcome. But

       neither our supreme court’s cases nor case law analyzing ineffective assistance claims in similar

       contexts dictate the majority’s result. So I respectfully dissent.

¶ 49          I also dissent from the majority’s choice to issue this decision as an unpublished order

       under Illinois Supreme Court Rule 23(b).

¶ 50            A No Exception Rule Is Antithetical to Illinois Supreme Court Precedent

¶ 51          Reading cases like Knapp to foreclose any exception to the contemporaneous assertion rule

       conflicts with cases where defendants argue ineffective assistance of counsel for failing to advise

       them properly about waiver of a fundamental right. Take guilty pleas as one example. Just like the

       right to testify, the right to plead guilty or not belongs exclusively to a defendant. E.g., People v.

       Phillips, 217 Ill. 2d 270, 281 (2005). And in the plea context, even where the trial court “adequately

       admonished the defendant as to the consequences of his plea, the admonishment by the court [does]

       not have the effect of obliterating from [the defendant’s] mind the previous misrepresentations

       made to him by counsel.” People v. Correa, 108 Ill. 2d 541, 552 (1985) (citing People v. Morreale,

       412 Ill. 528, 530 (1952)). I see no reason to treat right to testify admonishments as an anomaly.

       Our Supreme Court left open the possibility in other contexts that counsel can be ineffective for


                                                       - 13 -
       No. 1-20-0746

       giving bad advice despite the trial court’s on-record admonishments about a defendant’s decision

       to waive his or her rights. Accordingly, I urge the Supreme Court to examine the contemporaneous

       assertion rule and bring it in line with its other cases addressing similar ineffective assistance

       claims.

¶ 52                                  Evidentiary Hearing Testimony

¶ 53             I first part company with the majority on its central factual premise: “There is simply

       nothing in the record to indicate that [Paige] ever expressed a desire to testify or made a

       contemporaneous assertion of her right to do so.” Supra, ¶ 40. The record, however, belies that

       conclusion.

¶ 54             On cross-examination at the evidentiary hearing, Paige told counsel she “wanted to tell

       [her] story *** probably two times.” Although Paige could not remember when she told counsel,

       the context of the State’s questions suggests after trial but before sentencing. Even so, the majority

       to support its factual conclusion strips Paige’s evidentiary hearing testimony of all context. Paige

       explained she did not tell her counsel she wanted to testify because, during the State’s case-in-

       chief, she “already thought [she] was going to testify.” Paige also explained that she arrived at

       this understanding after a “discussion about testifying,” when counsel “told [her] he was going to

       put [her] on the stand.” This testimony together establishes that Paige and her counsel arrived at

       the mutual decision for her to testify after a “discussion.” Logically, they would have reached that

       conclusion only had Paige indicated a desire to testify.

¶ 55             Another disturbing omission involves Paige’s counsel’s most egregious error—telling

       Paige how to respond to the trial court’s admonishments. After the State’s case-in-chief, when it

       came time for Paige’s testimony, her counsel “changed his mind” without explanation, saying only

       that “it wasn’t a good idea.” Counsel then told her: “when the judge ask[s] me if I’m going to

       testify to say no because [counsel] had already told me not to testify.” Paige responded to the trial


                                                       - 14 -
       No. 1-20-0746

       court’s questions by repeating her counsel’s instruction—she told the judge, “no, I’m not

       testifying” because counsel had told her to do so.

¶ 56          The sole version of events in which Paige never told trial counsel she wanted to testify

       came from her counsel. At oral argument, the State repeatedly insisted that the trial court made no

       credibility findings between trial counsel and Paige, but I fail to see how that helps the State. At

       best, the trial court’s decision not to make credibility findings forecloses the State (and the

       majority) from concluding that Paige never told her counsel she wanted to testify. If the majority

       wants to credit trial counsel’s testimony, it should vacate the trial court’s order and remand for

       credibility findings. This course would be especially appropriate because the State waived

       challenge to most of the trial court’s analysis under Strickland v. Washington, 466 U.S. 668 (1984).

       Instead, the State relies exclusively on the contemporaneous assertion rule—an aspect of the

       evidentiary hearing testimony about which the trial court never made credibility findings.

¶ 57                     Deferential Manifest Weight of the Evidence Standard

¶ 58          Because the majority presses on to the merits, I will too. Critical to my analysis is our

       deferential review of third-stage postconviction proceedings (e.g., People v. Brickhouse, 2018 IL

       App (3d) 150807, ¶ 38 (appellate court will not reverse after third stage hearing unless judgment

       against manifest weight of evidence)), and our ability to affirm on any basis supported by the

       record (e.g., People v. Braggs, 209 Ill. 2d 492, 519 (2003)). Ample record evidence corroborates

       that Paige asserted her desire to testify to trial counsel and told the court otherwise only after

       counsel told her what to say. Thus, on this record, the trial court’s statement that the

       contemporaneous assertion rule “is not rigid and absolute” comports with the deferential manifest

       weight of the evidence standard.

¶ 59                            Knapp Did Not Adopt an Inflexible Rule




                                                      - 15 -
       No. 1-20-0746

¶ 60           I do not dispute the general rule requiring a defendant to make a contemporaneous assertion

       of the right to testify to preserve it. Knapp, 2020 IL 124992, ¶ 46. But Knapp expressly limited its

       reasoning to its facts in two crucial respects:

¶ 61           First, the Supreme Court repeatedly emphasized that “the record in this case” or “on this

       record” there was insufficient evidence that “petitioner was hesitant or unsure of his decision not

       to testify or otherwise wished to exercise his right to testify.” Id. ¶ 58.

¶ 62           Second, when discussing Hartsfield v. Dorethy, 949 F.3d 307, 315 n.15 (7th Cir. 2020),

       the Court declined to adopt an exception to the contemporaneous requirement, finding the Seventh

       Circuit’s “concerns inapplicable here.” Knapp, 2020 IL 124992, ¶¶ 55-56. In other words, contrary

       to the State’s insistence, Knapp expressly held in abeyance an exception to the contemporaneous

       assertion requirement where counsel materially interferes with the efficacy of the trial court’s

       admonishments. Paige’s evidentiary hearing testimony places her case within this exception.

¶ 63           In Knapp, the defendant agreed he and counsel “had several conversations *** about his

       right to testify.” Id. ¶ 33. The defendant worried that counsel gave him incorrect or incomplete

       advice about the relationship between his proposed testimony and the remainder of the State’s

       evidence. See id. ¶¶ 33-34. In contrast, Paige claims that her counsel gave her no advice about her

       testifying. At the evidentiary hearing, Paige explained that when she and her counsel agreed she

       would testify, he never prepared her or told her what to expect. Then, when he told Paige that he

       would not call her, his entire explanation amounted to saying it “wasn’t a good idea.” Even

       counsel’s evidentiary hearing testimony confirms that he gave Paige no advice whatsoever.

¶ 64           Two cases cited in Knapp are similarly distinguishable. See People v. Enis, 194 Ill. 2d 361,

       399 (2000) (defendant’s postconviction petition alleged he wanted to testify, but counsel’s

       affidavit explained that though he did not remember advising defendant, “it [was his] practice to

       discuss the issue in detail with his clients, at which time he would make a recommendation”);


                                                         - 16 -
       No. 1-20-0746

       People v. Smith, 176 Ill. 2d 217, 235-36 (1997) (case on direct appeal where defendant did not

       even allege counsel’s ineffectiveness for failing to advise about right to testify or explain what his

       testimony would have been).

¶ 65          The best cases for the State are People v. Thompkins, 161 Ill. 2d 148 (1994), and People v.

       Brown, 54 Ill. 2d 21 (1973). In both, the defendants were under the impression that counsel would

       put them on the stand, and the defendants remained silent when counsel instead rested their cases

       without calling them. Thompkins, 161 Ill. 2d at 176; Brown, 54 Ill. 2d at 23-24. Contrast those

       facts with Paige’s evidentiary hearing testimony. Paige alleged she acquiesced to trial counsel after

       his whispered instructions during the trial court’s admonishments.

¶ 66          I acknowledge, of course, that the State (and the majority) would prefer to disregard Paige’s

       testimony. But even eliminating the factual differences between this case and Thompkins and

       Brown, the State’s litigation decisions create a gaping legal difference. Neither in its opening brief

       nor reply does the State dispute that Paige’s counsel provided her with deficient representation.

       By failing to challenge that finding, the State concedes that trial counsel, at best, provided Paige

       insufficient advice about her right to testify or about the pros and cons of her decision. At worst,

       trial counsel actively frustrated Paige’s desire to testify by telling her what to say during the trial

       court’s admonishments.

¶ 67          The State also concedes by silence that Paige’s counsel had no strategic reason for

       inadequately advising her and later insisting she not testify. This court has no reason to second-

       guess the trial court’s conclusion that Paige has made a substantial showing of deficient

       performance, the first prong of her claim under Strickland. The State’s briefs also do not

       meaningfully challenge the trial court’s conclusion that trial counsel’s performance prejudiced

       Paige—that had counsel performed effectively by preparing Paige to testify and presenting her

       testimony, there is a reasonable probability the outcome would have been favorable to Paige.


                                                       - 17 -
       No. 1-20-0746

¶ 68           Brown, and later Thompkins relying on Brown largely concerned gamesmanship that could

       be played in postconviction claims of ineffective assistance: “By hypothesis, in every case in which

       the issue is raised, the lawyer’s advice will in retrospect appear to the defendant to have been bad

       advice, and he will stand to gain if he can succeed in establishing that he did not testify because

       his lawyer refused to permit him to do so.” Thompkins, 161 Ill. 2d at 178 (quoting Brown, 54 Ill.

       2d at 24). But, because the State conceded most of its case away, we know that Paige never sought

       to game the system—the State has admitted by concession the unfair nature of the trial.

¶ 69           In the plea waiver context, Strickland’s prejudice prong gives comfort to those who, like

       the court in Brown, remain concerned about gamesmanship. For example, in a plea waiver, the

       defendant must show Strickland prejudice by demonstrating that “but for counsel’s errors,

       [defendant] would not have pleaded guilty and would have insisted on going to trial.” People v.

       Hatter, 2021 IL 125981, ¶26. To make this showing, a defendant must sufficiently plead and prove

       they would have been “better of going to trial because [they] would have been acquitted or had a

       viable defense.” Id. (internal quotations omitted). In waiving the right to testify, the same

       protections against ineffectiveness claims exist. A defendant who alleges trial counsel ineffectively

       prevented them from testifying must still show a reasonable probability of a different outcome had

       had they testified. As discussed, the State has waived its challenge to the trial court’s findings on

       this score.

¶ 70           At a minimum, the trial court did not manifestly err in its evaluation of the law related to

       the uniquely troubling facts of this case.

¶ 71                                   Issuing as Rule 23(b) Order

¶ 72           I also dissent from the majority issuing this decision under Illinois Supreme Court Rule

       23(b). The majority’s unyielding interpretation of Knapp certainly “modifies [and] explains ***

       an existing rule of law,” see Ill. S. Ct. Rule 23(a)(1), and in a manner that would likely stun the


                                                      - 18 -
       No. 1-20-0746

       Knapp majority. I have said it already, but it bears repeating: the State concedes (by failing to

       challenge) that Paige’s counsel provided her deficient representation by interfering with her right

       to testify, and the State concedes (by failing to challenge) that counsel’s deficiency prejudiced the

       outcome of her trial. I have not found, and the majority does not point to, any other context in

       which Illinois courts have excused counsel’s ineffectiveness for interfering with a defendant’s

       fundamental rights even where the trial court provides admonishments.

¶ 73           And we have direct evidence that the majority has charted a new path. The trial court read

       Knapp to be amenable to exceptions, explaining “the rule requiring a contemporaneous assertion

       at trial is not rigid and absolute.” Yet, the majority now says it is.

¶ 74           For the reasons I put forth, this case fits the exception Knapp left open. Indeed, to treat

       Knapp as a one-size-fits-all bar under the facts adduced at the third-stage hearing breathes novel.




                                                        - 19 -